DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered. Claims 1 and 3-19 are pending; claim 20 is canceled. 
 
Response to Arguments
3.	Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the references previously applied in the Final Rejection mailed on 02/07/2022 fail to specifically teach or suggest the newly amended features “allocating a plurality of different cleaning priorities to the plurality of to-be-cleaned regions, wherein the cleaning priorities of the to-be-cleaned regions are determined based on proximities thereof to a charging station” of independent claim 1 and similarly cited claim 19. However, Afrouzi (US 10882186 B1) teaches a cleaning robot configured to clean regions that are located closest to the robot’s charging station first before cleaning regions that are located farther away. This indicates that higher priorities are given to regions that are in proximities with the robot’s charging station, and lower priorities are given to regions that are farther away from the robot’s charging station. Therefore, the teachings of Afrouzi are found to still read on the newly amended limitations. A rejection of claim 1 and similarly cited claim 19 is fully laid out below. 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-5, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Erkek US 20190049976 A1 in view of Afrouzi US 10882186 B1.
Regarding claim 1, Erkek teaches a method for controlling a robot cleaner, the method comprising: 
dividing a target cleaning area into a plurality of to-be-cleaned regions (see Erkek para [0026] “In this way, for example, the user can define partial spatial areas that can be excluded in a future cleaning run from an energy-saving standpoint. It is also conceivable that the user identify and if necessary eliminate any possible reasons for a high energy demand. For example, moving chairs away from a table or moving a vase in the environment can influence the traversing strategy of the floor processing device so positively as to enable a simplified and energy-saving operating activity with fewer maneuvers.”) and identifying respective battery consumptions for the robot cleaner to clean the to-be- cleaned regions (see Erkek para [0036] “After the environment parameters have been detected and cleaning profiles have been defined with specific cleaning modes, the control device 4 of the floor processing device 1 checks whether an operating activity selected by the user, i.e., for example a specific cleaning mode, can take place at the current charging state of the battery 3, i.e., whether the amount of energy stored in the battery 3 is sufficient for performing the operating activity using defined operating parameters. This check can be performed in such a way that the floor processing device 1 initially effects processing with the preset standard operating parameters, and in so doing determines an energy demand of the consumers 2 within the individual partial spatial areas 7, 8, 9. An overall energy consumption is calculated from the required amounts of energy for all consumers 2 of the floor processing device 1, and compared with the amount of energy stored in the battery 3. If the control device 4 determines that the overall energy consumption is higher than the amount of energy stored in the battery 3, the control device 4 adjusts the operating parameters, for example for two partial spatial areas 7, 8 of all partial areas 7, 8, 9 to be cleaned. As a result, all partial spatial areas 7, 8, 9 can be cleaned with the currently stored amount of energy.”);
determining, based on the respective battery consumptions, whether a current battery residual charge amount of the robot cleaner is sufficient for the robot cleaner to clean all of the target cleaning area (see Erkek para [0040] “In order to achieve roughly the same cleaning quality in all partial areas 7, 8, 9, the boost mode can also be used in the remaining partially spatial areas 7, 8 at alternating times, so that the partial spatial area 7, 8, 9 being processed in the boost mode changes from operating activity to operating activity. In an ensuing cleaning operation, either the partial spatial area 7 or partial spatial area 8 is then processed in the boost mode, while the other partial spatial areas 8, 9 or 7, 9 are then processed in the Eco mode.”);
…
Erkek does not explicitly teach when the current battery residual charge amount of the robot cleaner is not sufficient for the robot cleaner to clean the target cleaning area, selecting a first region corresponding to a first subset of to-be-cleaned regions that the robot cleaner is able to clean using the current battery residual amount; cleaning the first region by the robot cleaner using the current battery residual amount; and allocating a plurality of different cleaning priorities to the plurality of to-be-cleaned regions, wherein the cleaning priorities of the to-be-cleaned regions are determined based on proximities thereof to a charging station.
However, in the same field of endeavor, Afrouzi teaches when the current battery residual charge amount of the robot cleaner is not sufficient for the robot cleaner to clean the target cleaning area, selecting a first region corresponding to a first subset of to-be-cleaned regions that the robot cleaner is able to clean using the current battery residual amount (see Afrouzi col. 8, lines 15-31); and
cleaning the first region by the robot cleaner using the current battery residual amount (see Afrouzi col. 8, lines 15-31); and
allocating a plurality of different cleaning priorities to the plurality of to-be-cleaned regions (Col. 8 lines 15-40, Specifically “For example, if a mobile robotic device has multiple tasks assigned but it cannot complete all of them before it must recharge itself, the mobile robotic device may deem that the best actions to be completed are those nearest to the mobile robotic device's docking or charging station rather than those which are farther away.”), 
wherein the cleaning priorities of the to-be-cleaned regions are determined based on proximities thereof to a charging station (Col. 8 lines 15-40, Specifically “For example, if a mobile robotic device has multiple tasks assigned but it cannot complete all of them before it must recharge itself, the mobile robotic device may deem that the best actions to be completed are those nearest to the mobile robotic device's docking or charging station rather than those which are farther away.” – This indicates that a priority is given to task areas that are located closest to the charging station.). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the filing was made to modify the method as taught in Erkek to include cleaning a region such that a current residual battery amount is sufficient to complete cleaning the entire region, and allocating priorities to regions to be cleaned based on their proximities to a charging station, as taught by Afrouzi. Such modification prevents the robot from having to recharge itself before completely cleaning a region, which can potentially results in the robot wasting time and energy to clean parts of the region that it already cleaned before recharging. 

Regarding claim 3, the combination of Erkek and Afrouzi teaches the method as taught in claim and as addressed above in the rejection of claim 1, Erkek further teaches wherein selecting the first region includes selecting a specific combination of the to-be-cleaned regions such that the battery residual amount of the robot cleaner would be exhausted at a maximum level when cleaning the specific combination (see (Erkek para [0040]). Erkek teaches cleaning a combination of areas and determining that the energy would be insufficient for cleaning the areas in Boost mode, which prompts the robot to change the power level to Eco mode for cleaning two of the areas.

	Regarding claim 4, the combination of Erkek and Afrouzi teaches the method as taught in claim and as addressed above in the rejection of claim 1, Erkek further teaches selecting the first region includes selecting a specific combination among combinations of the to-be-cleaned regions that can be cleaned using the current battery residual charge amount of the robot cleaner based on a cleaning priority input by a user (see Erkek para [0026] and [0040]).

	Regarding claim 5, the combination of Erkek and Afrouzi teaches the method as taught in claim and as addressed above in the rejection of claim 1, Erkek further teaches wherein selecting the first region includes selecting a specific combination, among combinations of the to-be-cleaned regions that can be cleaned using the current battery residual charge amount of the robot cleaner, that includes a largest number of to-be-cleaned regions (see Erkek para [0040]).

Regarding claim 12, the combination of Erkek and Afrouzi teaches the method as taught in claim and as addressed above in the rejection of claim 1. Erkek further teaches wherein a battery consumption amount for cleaning each of the plurality of to-be-cleaned regions is determined before cleaning begins (see Erkek claim 1 and para [0036]).

Regarding claim 13, the combination of Erkek and Afrouzi teaches the method as taught in claim and as addressed above in the rejection of claim 12. Erkek further teaches wherein the battery consumption amount for cleaning each of the plurality of to-be-cleaned regions is determined based on a power consumption amount by a cleaning head of the robot cleaner (see Erkek para [0034]). The suction power of the fan as mentioned in Erkek teaches determining power consumption by entering different energy saving modes.
wherein the power consumption amount varies based on a movement path in each of the to-be-cleaned regions associated with the robot cleaner bypassing obstacles sensed by an obstacle sensor and based on a floor material in each of the to-be-cleaned regions sensed by a floor sensor (see Erkek para [0014] and [0016]). The control device as taught in Erkek mentions preferably selecting a partial area that is dependent upon having relatively less obstacles and the floor structure in order to reduce the overall energy demand.

Regarding claim 14, the combination of Erkek and Afrouzi teaches the method as taught in claim and as addressed above in the rejection of claim 12, Erkek further teaches wherein the battery consumption amounts are differently measured for at least two cleaning modes and the measured battery consumption amounts for the at least two cleaning modes are input to a controller of the robot cleaner [see Erkek para [0016] and [0040]).

Regarding claim 15, the combination of Erkek and Afrouzi teaches the method as taught in claim and as addressed above in the rejection of claim 12, Erkek further teaches wherein the battery consumption amount measured for each of the plurality of to-be-cleaned regions varies based on a suctioning-power intensity of the robot cleaner (see Erkek para [0034]).

Regarding claim 16, the combination of Erkek and Afrouzi teaches the method as taught in claim and as addressed above in the rejection of claim 1, Erkek further teaches wherein the target area is divided into the plurality of to-be-cleaned regions based on at least one of attributes of a structure formed in the target area or an input from a user (see Erkek para [0014] and [0016]).

Regarding claim 17, the combination of Erkek and Afrouzi teaches the method as taught in claim and as addressed above in the rejection of claim 1, Erkek further teaches comprising cleaning all of the plurality of to-be-cleaned regions when the current battery residual amount is sufficient to clean all of the plurality of to-be-cleaned regions (see Erkek para [0040]). Erkek teaches cleaning all the partial areas with the residual amount of battery left by changing between energy consumption modes.

Regarding claim 18, the combination of Erkek and Afrouzi teaches the method as taught in claim and as addressed above in the rejection of claim 1, Erkek further teaches wherein determining whether the current battery residual charge amount of the robot cleaner is sufficient for the robot cleaner to clean all of the target cleaning area and selecting the first region occur when the robot cleaner starts cleaning (see Erkek para [0040]). Erkek teaches cleaning all the partial areas with the residual amount of battery left by changing between energy consumption modes.

Regarding claim 19, Erkek teaches a robot cleaner comprising: 
a cleaner head (see Erkek para [0031]); 
a drive motor that applies a force to move the robot cleaner; a battery that supplies power to the robot cleaner (see Erkek para [0031] “The floor processing device 1 has a floor processing element 5, which here is a cleaning roller driven by an electric motor (not shown), which sweeps over a surface to be processed. The electric motor is an electrical consumer 2 in terms of the depiction. In addition, the floor processing device 1 has a fan 6 also driven by an electric motor, which is a main component of a suction device by means of which the floor processing device 1 can vacuum up dust and dirt from a surface to be cleaned into a suction chamber. The electric motor of the fan 6 is also an electrical consumer of the floor processing device 1. In order to supply power to the consumers 2, the floor processing device 1 has batteries 3, for example which can be charged at a base station for the floor processing device 1.”); and
a controller to: divide a target cleaning area into a plurality of to-be-cleaned regions; identify respective battery consumptions for the robot cleaner to clean the to-be-cleaned regions (see Erkek para [0017] “It is further proposed that the control device have allocated to it a data memory, which contains reference data about an anticipated energy demand for performing a predefined operating activity. For example, the data memory can store data from chronologically preceding floor processing activities, so that the control device can determine an expected energy consumption, for example in defined partial spatial areas, and from that calculate an overall energy consumption for a plurality of partial areas in an environment. Typical energy consumptions for specific device parameters, operating parameters, floor types and/or surfaces to be processed can further be stored, from which the control device, with knowledge of the surface to be currently processed, can then determine an anticipated energy demand. The control device of the floor processing device can also receive control commands from a central control device that is arranged outside of the floor processing device and communicates with the control device of the floor processing device over a wireless connection. For example, a wireless communications link such as WLAN, Bluetooth or ZigBee is advantageous for this purpose. The central control device can be a local setup of an external device or a setup of a cloud server system. In like manner, the data memory allocated to the control device can be a data memory in the floor processing device itself or also an external data memory.”);
select a first region corresponding to a first subset of to-be-cleaned regions that the robot cleaner can clean using only a current residual amount of the battery (see Erkek para [0015] “In particular, it is proposed that the control device be set up to adjust an operating parameter in a spatially alternating manner relative to several defined partial spatial areas given operating activities to be performed in chronological sequence, so that an operating parameter is adjusted during a first operating activity in a first partial area, and the operating parameter is adjusted during a second operating activity in a second partial area different from the first partial area. Alternatingly adjusting the operating parameters over time in several partial areas can yield a uniform floor processing performance, so that an operating parameter is not always adjusted only in the same partial area, but rather uniformly distributed in all partial areas viewed over a specific operating duration of the floor processing device. For example, the amount of energy can be economized by using an Eco mode in one of several partial areas at a first point in time, while the remaining partial areas are processed in a standard mode. During a floor processing activity performed at a later time, an Eco mode can then be set in another partial spatial area. This selection can be changed with every new operating activity, for example.”); and
control the drive motor and cleaner head to clean that the first region using the current residual amount of the battery (see Erkek para [0040]).
Erkek does not teach wherein a plurality of different cleaning priorities are allocated to the plurality of to-be-cleaned regions, and wherein the cleaning priorities of the to-be-cleaned regions are determined based on proximities thereof to a charging station.
However, Afrouzi teaches wherein a plurality of different cleaning priorities are allocated to the plurality of to-be-cleaned regions (Col. 8 lines 15-40, Specifically “For example, if a mobile robotic device has multiple tasks assigned but it cannot complete all of them before it must recharge itself, the mobile robotic device may deem that the best actions to be completed are those nearest to the mobile robotic device's docking or charging station rather than those which are farther away.”), and 
wherein the cleaning priorities of the to-be-cleaned regions are determined based on proximities thereof to a charging station (Col. 8 lines 15-40, Specifically “For example, if a mobile robotic device has multiple tasks assigned but it cannot complete all of them before it must recharge itself, the mobile robotic device may deem that the best actions to be completed are those nearest to the mobile robotic device's docking or charging station rather than those which are farther away.”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the filing was made to modify the method as taught in Erkek to allocate priorities to regions to be cleaned based on their proximities to a charging station, as taught by Afrouzi. Such modification prevents the robot from having to recharge itself before completely cleaning a region, which can potentially result in the robot wasting time and energy to clean parts of the region that it already cleaned before recharging. 

6.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erkek US 20190049976 A1 in view of Afrouzi US 10882186 B1, and further in view of Williams US 10518407 B2 (hereinafter referred to as “Williams”).
	Regarding claim 6, the combination of Erkek and Afrouzi teaches the method as taught in claim and as addressed above in the rejection of claim 1. Erkek further teaches … using the current battery residual charge amount of the robot cleaner (see Erkek para [0040])
…
The combination of Erkek and Afrouzi does not explicitly teach wherein selecting the first region includes selecting a specific combination, among combinations of the to-be-cleaned regions that can be cleaned … that has a largest total area.
	However, Williams teaches wherein selecting the first region includes selecting a specific combination, among combinations of the to-be-cleaned regions that can be cleaned … that has a largest total area (see Williams col. 5, lines 21-31). Williams teaches a large task area and dividing into a combination of smaller areas. 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the filing was made to modify the method as taught in Erkek, as modified by Afrouzi, to include selecting a large area as mentioned in Williams in order to complete the cleaning operation faster.

7.	Claims 7 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Erkek US 20190049976 A1 in view of Afrouzi US 10882186 B1 and further in view of Park US 20170265703 A1 (hereinafter referred to as “Park”).
Regarding claim 7, the combination of Erkek and Afrouzi teaches the method as taught in claim and as addressed above in the rejection of claim 1. However, Erkek fails to specifically teach wherein the first region is selected from the to-be-cleaned regions based on the plurality of cleaning priorities, wherein a first one of the to-be-cleaned regions where the charging station is located has a first cleaning priority among the plurality of cleaning priorities, and wherein a (n + 2)-th cleaning priority among the plurality of cleaning priorities is allocated to one or more second ones of to-be-cleaned regions, n being equal to 0 or a positive integer and corresponding to a number of intermediate ones of the to-be-cleaned regions located between the first to-be-cleaned region where the charging station is located and respective ones of the second to-be-cleaned regions.
Afrouzi teaches wherein the first region is selected from the to-be-cleaned regions based on the plurality of cleaning priorities (Col. 8 lines 15-40, Specifically “For example, if a mobile robotic device has multiple tasks assigned but it cannot complete all of them before it must recharge itself, the mobile robotic device may deem that the best actions to be completed are those nearest to the mobile robotic device's docking or charging station rather than those which are farther away.” – This indicates that the region closest to the charging station is the first region to be selected.).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the filing was made to modify the method as taught in Erkek, as modified by Afrouzi, to include selecting a first region based on cleaning priorities, as taught by Afrouzi. Such modification allows the robot to easily recharge itself before cleaning regions that are further away from the charging station and reduce cleaning time. 
Afrouzi fails to specifically teach wherein a first one of the to-be-cleaned regions where the charging station is located has a first cleaning priority among the plurality of cleaning priorities, and wherein a (n + 2)-th cleaning priority among the plurality of cleaning priorities is allocated to one or more second ones of to-be-cleaned regions, n being equal to 0 or a positive integer and corresponding to a number of intermediate ones of the to-be-cleaned regions located between the first to-be-cleaned region where the charging station is located and respective ones of the second to-be-cleaned regions.
However, Park teaches:
wherein a first one of the to-be-cleaned regions where a charging station is located has a first cleaning priority among the plurality of cleaning priorities (see Park [0241] “Referring to FIGS. 24 and 25, the map generated by the controller 230 or transmitted from the terminal device 100a may form a coordinates with respect to a cleaning start point of the robot cleaner 200 as an origin. For example, as illustrated in FIG. 24, when it is assumed that the cleaning area is formed with Z1, Z2, Z3, Z4 and Z5, and when S1 point of the Z5 area is the cleaning start point of the robot cleaner 200, the map may form coordinates with respect to S1 point as the origin (0,0). That is, any point in the map may have a coordinate value with respect to S1 point as the origin (0,0). The cleaning start point may be a position of the docking station.”), and 
wherein a (n + 2)-th cleaning priority among the plurality of cleaning priorities is allocated to one or more second ones of to-be-cleaned regions (see [0244]),
n being equal to 0 or a positive integer and corresponding to a number of intermediate ones of the to-be- cleaned regions located between the first to-be-cleaned region where the charging station is located and respective ones of the second to-be-cleaned regions (Park para [0241] and [0244]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the method as disclosed in Erkek, as modified by Afrouzi, to include assigning priorities to a number of different regions and positioning a charging station in the first region as mentioned in Park in order to save the energy of the robot.

Regarding claim 8, the combination of Erkek, Afrouzi, and Park teaches the method as taught in claim and as addressed above in the rejection of claim 7, Erkek further teaches … wherein selecting the first region includes: determining, when the robot cleaner can clean the at least one second to-be-cleaned region using the current battery residual amount (see Erkek para [0040])
whether the third to-be-cleaned region having the (n + 3)-th cleaning priority is able to be cleaned using the current battery residual amount of the robot cleaner such that the first region includes the third to-be-clean region only when the first region includes the at least one of the second to-be-cleaned regions (see Erkek para [0040]). The first region can be interpreted as one region encompassing the 3 partial areas as taught in Erkek.
Neither Erkek nor Afrouzi teaches wherein at least one of the second to-be-cleaned regions having the (n + 2)-th cleaning priority is positioned adjacent to a third one of the to-be-cleaned regions, the third to-be-cleaned region having a (n + 3)-th cleaning priority among the plurality of cleaning priorities.
However, Park teaches wherein at least one of the second to-be-cleaned regions having the (n + 2)-th cleaning priority is positioned adjacent to a third one of the to-be-cleaned regions (see Park Fig. 8 and para [303]). The areas are adjacent to each other as shown in figure 8 in Park and it would have been obvious to change the order of the rooms by the user.
the third to-be-cleaned region having a (n + 3)-th cleaning priority among the plurality of cleaning priorities (see Park para [0303]),
Therefore, it would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the method as disclosed in Erkek to position to-be-cleaned regions adjacent to each other according to their cleaning priorities, as taught by Park. Such modification allows the robot to save energy and reduces cleaning time. 

Allowable Subject Matter
8.	Claims 9, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	US 10884420 B2 teaches a cleaning robot performing cleaning in different areas and determining the battery level in order to look for a charging station.
	US 11064858 B2 teaches a cleaning robot in order to autonomously clean areas and being able to sense obstacles.
	US 11054836 B2 teaches a mobile robot cleaning confined areas and moves to a charging station when the energy level is low. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./           Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664